Citation Nr: 0006404	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-02 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jacqueline Marie Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The appellant does not have posttraumatic stress disorder 
(PTSD) as a result of inservice events.  

2.  The appellant's claim is not plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 or 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  See also, Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); and Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Therefore, the threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim for service connection for PTSD; that is, a 
claim that is plausible.  If he has not presented a well-
grounded claim, his appeal must fail and there is no duty to 
assist him further in the development of the claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking service connection.  In this regard, the 
appellant's bare assertions that he currently suffers from 
PTSD are not competent evidence because he does not have the 
medical training or expertise to make a diagnosis.  Espiritu 
v Derwinski, 2 Vet. App. 492 (1992).  This requirement is 
significant in this case because, as it will be further 
noted, the record is devoid of medical evidence of a clear 
diagnosis of PTSD.  See 38 C.F.R. § 3.305(f) (1999)(service 
connection requires medical evidence establishing a clear 
diagnosis of PTSD).   This evidence must be provided by a 
physician or other competent witness with the training and 
expertise to render a diagnosis.  The claimant's assertion 
that he has a disability is not evidence of a current 
disability because, as a lay witness, he does not have the 
expertise to render a diagnosis.  See Rabideau, at 144.

It must be emphasized that an injury or disease in service is 
not enough to make the claim well grounded.  There must be 
competent evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Applying this to a claim 
for service connection for PTSD, it would not be enough that 
the veteran was in combat and/or wounded (as evidenced by the 
award of a Combat Infantryman Badge and/or a Purple Heart).  
There must be a clear diagnosis of PTSD from a competent 
source.  See also Cohen, 38 C.F.R. § 3.304(f) (1999).

In this case, VA physicians have recently indicated 
explicitly that while the appellant does have some features 
of PTSD, his psychiatric disorder is anxiety and depression, 
and not PTSD.  

The service medical records do not contain any psychiatric 
complaints, findings, or diagnosis.  On an April 1968 
examination for separation from service, the appellant's 
psychiatric status was normal.

A December 1968 VA certificate of attending physician 
provided a diagnosis of psychoneurosis.  A VA examination 
conducted in January 1969 revealed a diagnosis of anxiety 
reaction with paranoid features.  

The July 1994 VA outpatient treatment records showed a 
diagnosis of suspected major depression and generalized 
anxiety.  In September 1994 a private physician saw the 
appellant and the diagnosis was depressive anxiety syndrome.  
VA hospital and outpatient treatment records dated between 
November 1994 and January 1998 included the diagnoses PTSD, 
schizotypal personality disorder, anxiety disorder, social 
phobia and dysthymia.  

The appellant was hospitalized at the San Juan VA Medical 
Center from August to September 1996.  The diagnosis was 
PTSD.

On February 1997 the appellant underwent a VA psychiatric 
examination by a board of three psychiatrists specifically to 
determine whether PTSD was present.  Following a 
comprehensive examination, the final diagnosis was; Axis I, 
Anxiety Disorder; and Axis II, Schizotypal Personality 
Disorder.  It was the unanimous opinion of the Board of 
psychiatrists that there was no clinical evidence that would 
support a PTSD diagnosis.

The appellant was readmitted at the VA Medical Center in 
August and in July 1997.  On both occasions a diagnosis of 
PTSD was elicited.

In February 1997 the appellant's brother reported that the 
appellant shared his Vietnam experiences with him.  The 
appellant's brother recounted the appellant's Vietnam 
experiences.  At the December 1997 RO hearing the appellant 
testified that he was an infantryman in Vietnam.  He 
recounted his traumatic experiences while in Vietnam.  His 
wife testified regarding his post service behavior.  The 
appellant's father wrote, in December 1997, that the 
appellant had never been treated for alcoholism.  

In light of the conflicting information, the RO scheduled the 
appellant for another special VA psychiatric examination for 
PTSD purposes in September 1998.  The extensive report showed 
a detailed evaluation of the veteran by a trained specialist.  
The in-depth examination led to diagnoses of: anxiety 
disorder, not otherwise specified with depression, post 
traumatic stress symptoms and schizotypal personality with 
avoidant features.  The examiner opined that the appellant 
showed features of PTSD, but his main symptomatology of 
anxiety and depression were strongly influenced by the 
appellant's personality structure which had very marked 
schizotypal and avoidant characteristics.  

Following a request by the RO for clarification, in March 
1999, the appellant's medical records and claims folder were 
again re-examined by the VA psychiatrist.  In another 
statement, the examiner again expressed the opinion that the 
appellant did not have full-blown PTSD, and that the most 
influencing factor in the appellant's neuropsychiatric 
condition was his personality disorder.  The physician stated 
that the principal diagnosis was still of anxiety disorder, 
not otherwise specified with depression.  

Since there is no evidence of a clear or confirmed diagnosis 
of PTSD, or any other type of mental disorder which may be 
attributed to the appellant's military service, the claim is 
not plausible or capable of substantiation.  The examiner who 
most recently examined the appellant specifically for PTSD 
was clear in concluding that he does not have the disability.   
Inasmuch as there is no competent diagnosis of PTSD the claim 
is not plausible, and therefore, not well grounded.  
Accordingly, it must be denied.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992) (proof of a present disability required 
for a valid claim).

In summation, the Board finds no competent medical evidence 
which would suggest the clear presence of PTSD, or which 
would serve to make the appellant's claim for service 
connection possible or otherwise well grounded despite the 
fact that he was formally examined specifically to determine 
whether PTSD was present.  His claim fails to satisfy the 
Caluza, Cohen and Brammer requirement of medical evidence of 
current disability.  See also Edenfield v. Brown, 8 Vet.App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim which is 
not well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.   While the RO did not specifically 
state that it denied the appellant's claim for PTSD on the 
basis that it was not well grounded, the Board concludes that 
this was harmless error.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  In this case, the RO informed the appellant of 
the evidence that was lacking to establish the benefit that 
he is seeking by way of the rating decision and in the 
statement of the case that was subsequently issued. See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).   The discussion in this decision 
further informs the appellant of the type of evidence that is 
lacking, and which he should submit to establish a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the appellant has not advised VA of the existence of any 
particular evidence that, if obtained, would render his claim 
well grounded and, therefore, VA has no further duty under 
38 U.S.C.A. § 5103(a).   See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  


ORDER

A well-grounded claim of entitlement to service connection 
for PTSD, not having been submitted, the claim is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

